Exhibit 10.1

 

EXECUTION COPY

 

FOURTH AMENDMENT

 

FOURTH AMENDMENT, dated as of February 14, 2003 (this “Amendment”), to the
CREDIT AND GUARANTEE AGREEMENT, dated as of October 24, 2000, as amended by that
First Amendment, dated as of May 1, 2001, that Second Amendment, dated as of
October 23, 2001, and that Third Amendment, dated as of September 9, 2002, (as
further amended, supplemented or otherwise modified, the “Credit and Guarantee
Agreement”) among NORTHWEST AIRLINES CORPORATION, a Delaware corporation
(“Holdings”), NORTHWEST AIRLINES HOLDINGS CORPORATION, a Delaware corporation
(“NWAC”), NWA INC., a Delaware corporation (“NWA”) (Holdings, NWAC and NWA
collectively referred to hereafter as the “Guarantors”), NORTHWEST AIRLINES,
INC., a Minnesota corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit and
Guarantee Agreement (the “Lenders”), CREDIT LYONNAIS NEW YORK BRANCH and ABN
AMRO BANK N.V., as co-documentation agents (in such capacities, the
“Co-Documentation Agents”), CITICORP USA, INC. and U.S. BANK NATIONAL
ASSOCIATION, as co-arrangers (in such capacities, the ”Co-Arrangers”), DEUTSCHE
BANK TRUST COMPANY AMERICAS (f/k/a Bankers Trust Company), as syndication agent
(in such capacity, the “Syndication Agent”), JPMORGAN CHASE BANK, as
administrative agent (in such capacity, the “Administrative Agent”), and J.P.
MORGAN SECURITIES INC. and DEUTSCHE BANK SECURITIES INC., as joint lead
arrangers and joint bookrunners (in such capacities, the “Joint Lead
Arrangers”).

 

W I T N E S S E T H:

 

WHEREAS, the Guarantors, the Borrower, the Lenders, the Administrative Agent,
the Co-Documentation Agents, the Co-Arrangers, the Syndication Agent and the
Joint Lead Arrangers are parties to the Credit and Guarantee Agreement; and

 

WHEREAS, the Borrower and the Guarantors have requested that the Credit and
Guarantee Agreement be amended as set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

SECTION 1.           Defined Terms.  Terms defined in the Credit and Guarantee
Agreement and used herein shall have the meanings given to them in the Credit
and Guarantee Agreement.

 

SECTION 2.           Amendment to Section 7.7 (Restricted Payments).  Section
7.7 of the Credit and Guarantee Agreement is hereby amended by deleting the
“and” at the end of paragraph (b), deleting the period at the end of paragraph
(c) and replacing it with “; and” and inserting a new paragraph (d) thereafter
as follows:

 

--------------------------------------------------------------------------------


 

“(d)         any Credit Party may repurchase shares of Capital Stock of Pinnacle
Airlines Corp., a Delaware corporation, contributed from time to time by any
Credit Party to any Pension Plan in lieu of cash pursuant to an exemption
granted by the Department of Labor.”

 

SECTION 3.           Conditions to Effectiveness of this Amendment.  This
Amendment shall become effective on the date (the “Amendment Effective Date”) on
which the Administrative Agent shall have received counterparts of this
Amendment duly executed and delivered by (i) the Borrower, (ii) the Guarantors
and (iii) the Required Lenders.

 

SECTION 4.           Payment of Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

SECTION 5.           Miscellaneous.

 

(a)           Effect.  Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Loan
Documents shall remain unamended and not waived and shall continue to be in full
force and effect.

 

(b)           Counterparts.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

(c)           Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(d)           Integration.  This Amendment and the other Loan Documents
represent the agreement of the Loan Parties and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Lenders relative to the subject matter hereof not expressly
set forth or referred to herein or in the other Loan Documents.

 

(e)           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Balance of Page Intentionally Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

NORTHWEST AIRLINES CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

NORTHWEST AIRLINES HOLDINGS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

NWA INC.

 

 

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

Name:

Daniel B. Matthews

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as Administrative
Agent and as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

 

Name:

Matthew H. Massie

 

 

Title:

Managing Director

 

 

Signature Page to Third Amendment

 

3

--------------------------------------------------------------------------------


 

 

ABN AMRO Bank, N.V., Lender

 

 

 

 

 

 

 

 

By:

/s/ Thomas K. Peterson

 

 

Name:

Thomas K. Peterson

 

 

Title:

Senior Vice President
Diversified Industries Central

 

 

 

 

 

 

By:

/s/ Mary L. Honda

 

 

Name:

Mary L. Honda

 

 

Title:

Group Vide President

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH

 

 

 

 

 

 

 

 

By:

/s/ Shinichiro Munechika

 

 

Name:

Shinichiro Munechika

 

 

Title:

Deputy General Manager

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

By:

/s/ Brian F. Hewett

 

 

Name:

Brian F. Hewett

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Timothy J. Devane

 

 

Name:

Timothy J. Devane

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

CREDIT LYONNAIS, NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

/s/ James Gibson

 

 

Name:

James Gibson

 

 

Title:

Senior Vice President

 

 

4

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

 

 

 

 

By:

/s/ Joseph J. Adipietro

 

 

Name:

Joseph J. Adipietro

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Cassandra Droogan

 

 

Name:

Cassandra Droogan

 

 

Title:

Associate

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS (f/k/a Bankers Trust Company)

 

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:

Marguerite Sutton

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

KREDITANSTALT FUR WIEDERAUFBAU

 

 

 

 

 

 

 

 

By:

/s/ Susanne Hockmann

 

 

Name:

Susanne Hockmann

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Petra Schoberth

 

 

Name:

Petra Schoberth

 

 

Title:

Senior Project Manager

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

 

 

 

 

 

By:

/s/ David Apps

 

 

Name:

David Apps

 

 

Title:

Senior Vice President

 

 

5

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Mary H. Carey

 

 

Name:

Mary H. Carey

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

UNION PLANTERS BANK

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, Lender

 

 

 

 

 

 

 

 

By:

/s/ Mark R. Olmon

 

 

Name:

Mark R. Olmon

 

 

Title:

Senior Vice President

 

 

6

--------------------------------------------------------------------------------


 

 

DRESDNER BANK AG NEW YORK AND
GRAND CAYMAN BRANCHES

 

 

 

 

 

 

 

 

By:

/s/ Lynda Grainger

 

 

Name:

Lynda Grainger

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Brian Smith

 

 

Name:

Brian Smith

 

 

Title:

Director

 

 

 

 

 

 

 

 

FIRST COMMERCIAL BANK, NEW YORK AGENCY

 

 

 

 

 

 

 

By:

/s/ Bruce M.J. Ju

 

 

Name:

Bruce M.J. Ju

 

 

Title:

VP & GM

 

 

 

 

 

 

 

 

CHANG HWA COMMERCIAL BANK LTD.,
NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gaylord C. Holmes

 

 

Name:

Gaylord C. Holmes

 

 

Title:

Vice President

 

 

7

--------------------------------------------------------------------------------


 

 

THE FUJI BANK, LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MITSUBISHI TRUST & BANKING
CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SUMITOMO-MITSUI BANKING CORP. (f/k/a
THE SAKURA BANK, LTD.)

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jaap L. Tonckens

 

 

Name:

Jaap L. Tonckens

 

 

Title:

Vice President
Morgan Stanley Senior Funding

 

 

8

--------------------------------------------------------------------------------